Citation Nr: 0403696	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a VA rating decision entered in June 1990 was clearly 
and unmistakably erroneous in failing to grant service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to June 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In this decision, the RO found 
that no revision of the June 29, 1990 rating decision was 
necessary as the denial of service connection for depression 
was not based on clear and unmistakable error.  The Board 
issued its decision in May 1999, upholding the RO's opinion.  
The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The parties filed a joint motion to 
remand, the basis of which was to comply with the holdings of 
Simmon v. Principi, 17 Vet. App. 104 (2003) and Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
In short, the parties jointly asserted that the current law 
makes it impermissible to deny a claim for CUE because the 
claimant failed to meet the pleading specifications.  Simons, 
supra 


FINDINGS OF FACT

1. By a decision entered in June 1990, VA denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder; he did not appeal that decision.

2. The appellant has not shown that the correct facts, as 
they were known at the time of the June 1990 rating decision, 
were not before the adjudicator, or that the statutory or 
regulatory provisions then extant were incorrectly applied.  
Neither has he has not provided persuasive reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
alleged error; rather, he has merely expressed disagreement 
with how the RO weighed or evaluated the facts before it.




CONCLUSION OF LAW

The appellant's claim that the VA decision entered in June 
1990 was clearly and unmistakably erroneous in failing to 
grant service connection for a psychiatric disorder is 
legally insufficient.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant served on active duty from March 1988 to June 
1989 in the U. S. Navy.  His June 1987 enlistment examination 
noted that the clinical psychiatric examination was normal.  
In May 1989 the veteran ingested a large quantity of Parafon 
Forte as a result of what he described as "relationship 
problems," and he was hospitalized.  The Axis I diagnosis was 
adjustment disorder with mixed emotional features, and the 
Axis II diagnosis was dependent and immature traits.  He was 
discharged with Axis I diagnosis of adjustment disorder with 
depressed mood resolving.  Several days after returning to 
his ship, the veteran went on unauthorized absence.  When he 
returned to duty, he stated that he had been "just walking 
around, feeling depressed."  He was considered a suicide 
risk, but he denied homicidal ideation, voices, or auras.  A 
person who was not identified as a medical doctor made the 
provisional diagnosis, adjustment disorder, depression, and 
suicidal ideation.  A mental health evaluation was requested 
as the veteran's command was deploying to the Persian Gulf in 
a short time.  

The June 1989 mental health evaluation, performed by a 
captain in the medical corps, noted that the veteran had 
"vague thoughts of making a suicide gesture if deployed."  
The captain concluded that the veteran was "not considered 
mentally ill, but manifests a longstanding disorder of 
character and behavior which is of such severity as to render 
the individual incapable of serving adequately in the Navy."  
It was determined that hospital or psychiatric treatment was 
not needed.  The Axis I diagnosis was occupational problem, 
and the Axis II diagnosis was personality disorder not 
otherwise specified with dependent and passive-aggressive 
features which existed prior to service.

The veteran filed an original claim for compensation for 
depression in March 1990.  During a May 1990 VA examination, 
the veteran showed the examiner a copy of a report from 
service, but the examiner noted he did not have other records 
to review.  The veteran reported that he had problems with 
other Navy personnel while in service and that he was 
discharged with a diagnosis of personality disorder.  He 
reported that he was working as a driver, he was not 
following any organized treatment, and he was taking no 
medication.  

Mental status examination showed that the veteran was well- 
nourished and well-groomed with appropriate posture and gait.  
He was spontaneous, and his conversation was coherent, 
relevant, and well organized.  No thought or perceptive 
disorder was found, and some "floating anxiety" was felt in 
addition to a strong voluntary component.  His memory and 
judgment were preserved, he was well oriented times three, 
and there was no suicidal rumination.  Axis I diagnosis noted 
no diagnosis but also noted that an adjustment disorder was 
suspected.  Axis II diagnosis was suspected personality 
disorder and passive aggressive and passive dependent 
structure.  

A June 1990 rating decision denied service connection for a 
personality disorder based on the service medical records 
which showed the personality disorder diagnoses in addition 
to the recent VA examination that noted no Axis I diagnosis 
but a suspected adjustment disorder.  Thus, the RO concluded 
that no chronic acquired neuropsychiatric disability was 
shown to have been incurred or aggravated in service.  The 
veteran was notified of that decision in October 1990 and was 
advised of his appellate rights.  Howe ever, he did not 
appeal the June 1990 decision.

In February 1995 the veteran filed a claim for service 
connection for a personality disorder.  February 1995 VA and 
private treatment records associated with the claims folder 
noted that the veteran was hospitalized at the VA Medical 
Center (MC) in Tampa, Florida, from February 21, 1995, to 
February 23, 1995, with Axis I diagnosis of adjustment 
disorder with depressed mood and Axis II diagnosis of 
personality disorder. The veteran reported that he had felt 
"depressed" since a "run of bad luck" began the year before.  
He stated he had been arrested for evading a police officer 
and that his girlfriend and his son had moved to Puerto Rico.  
He was hospitalized after reporting he placed a gun to his 
head after very recently losing his job and being evicted.  
He reported that he saw shadows occasionally and heard 
voices.  He stated that all his problems began in the 
military.  The report noted that the veteran had poor coping 
skills as evidenced by his suicide attempt in service, which 
he reported was an effort to get out of an assignment with 
someone he did not like.  It was noted that the veteran had 
been productive since service and had held several jobs.

Mental status examination showed the veteran was well 
groomed, fully oriented, with clear, coherent, and goal- 
directed speech.  He reported he was depressed, but his 
affect was full range and appropriate.  There were no 
delusions, hallucinations or flights of ideas, although his 
reports of seeing shadows and hearing his name called were 
noted.  The veteran reported thoughts of self-harm and was 
afforded suicide precautions.  As the veteran was not 
eligible for VA benefits, he was transferred to a private 
hospital on February 23, 1995, against his wishes.  At the 
time of transfer he was not psychotic or delusional and there 
was "no evidence of major depression."

The veteran was hospitalized at the private facility from 
February 23, 1995, to February 28, 1995.  A six-year history 
of depression was noted.  He denied the need for treatment, 
was ambivalent, and he repeatedly stated that the military 
was wrong to release him without service connecting him for 
his disabilities.  The report noted, "there may be a 
psychosocial secondary gain for the patient to be here in 
terms of his seeking military benefits."  He denied suicidal 
thoughts and hallucinations, and he was grossly logical and 
coherent without psychotic features.  His affect was shallow, 
and his mood was anxious and dysphoric.  He was described as 
alert, oriented, and cognitively intact.

The veteran was treated with Zoloft for a few days and then 
was discharged as he had not attempted to harm himself or 
others and had verbalized positive plans for the future.  The 
Axis I discharge diagnosis was major depressive episode and 
dysthymic disorder.  The Axis II diagnosis was consider 
personality disorder.  A January 1996 rating decision 
determined that new and material evidence adequate to reopen 
a claim for service connection for a psychiatric disorder had 
not been presented.  In March 1997 the veteran's attorney 
filed the present CUE claim.  

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (2003).  
To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet.App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet.App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error. Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, a valid claim for CUE has not been asserted.  Hazan 
v. Gober, 10 Vet. App. 511, 523 (1997); Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994).  As noted above, the Court held that in cases in 
which the appellant's claim for CUE is found to be legally 
insufficient, the CUE claim should be dismissed without 
prejudice.  Simmon, supra.  



Analysis

In the present case, the Board finds that the appellant's 
claim of CUE must be denied as legally insufficient, as he 
has not fulfilled his burden of stating a valid claim of CUE.  
He has not shown that the facts that were before the RO at 
the time of the June 1990 decision were incorrect, nor has he 
made any allegations with respect to the misapplication of 
specific laws or regulations then extant.  Rather, he has 
alleged that service connection for a psychiatric disorder 
was warranted at the time of June 1990 decision because one 
in-service medical record noted a provisional diagnosis of 
depression, because the veteran was described as "depressed" 
during the May 1990 VA examination, and because the May 1990 
examiner did not have the claims folder available for review.  
Thus, the appellant argues, the RO's decision in June 1990 
denying service connection for a psychiatric disorder was 
clearly and unmistakably erroneous.  

The veteran asserts that the June 29, 1990, rating decision 
stated that the veteran's service medical records "did not 
show any diagnosis during service."  The Board has thoroughly 
reviewed the June 1990 rating decision but does not find this 
phrase anywhere in the context of the decision.  On the 
contrary, the rating decision noted that the veteran was 
diagnosed with adjustment disorder with mixed depressed mood.  
The veteran asserts that the service medical records show 
that he was treated for and diagnosed with depression and 
that service connection is warranted on this fact alone.  The 
Board notes that the only diagnosis of depression in the 
service medical records was a provisional diagnosis of 
depression provided by a person not identified as a 
physician.  This provisional diagnosis was offered in 
conjunction with a written request for further evaluation by 
a Navy mental health unit.  A captain in a naval mental 
health unit concluded that the veteran was "not considered 
mentally ill."  Thus, the veteran's assertion regarding the 
service medical records appears to be mere disagreement with 
how the RO weighed or evaluated the facts in the June 1990 
adjudication, and as such it cannot be the basis for a CUE 
claim.  

The veteran also asserts that the fact that the May 1990 VA 
examiner noted that the veteran reported he was "depressed" 
during the examination is significant particularly in light 
of the fact that the VA examination occurred within the "one 
year presumptive period."  The Board notes that for certain 
chronic diseases, including psychoses, the law provides a 
presumption of service connection if the disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  However, a review of the medical evidence does not 
show, and the veteran does not assert, that he has ever been 
diagnosed with a psychosis.

The Board acknowledges that the May 1990 VA examination noted 
that the veteran reported that he was depressed.  However, no 
depression was noted during the mental status examination, 
and he was not diagnosed with depression.  The diagnoses were 
no Axis I diagnosis but suspected adjustment disorder, and 
suspected personality disorder with passive aggressive and 
passive dependent structure as Axis II diagnoses.  The June 
1990 rating decision noted the suspected adjustment disorder 
and the lack of Axis I diagnosis.  The veteran's assertion as 
regards the May 1990 VA examination also appears to be mere 
disagreement with how the RO weighed or evaluated the facts 
in the June 1990 adjudication, and as such it cannot be the 
basis for a CUE claim.  

The veteran also seems to assert that the June 1990 rating 
decision contained CUE due to the fact that the May 1990 VA 
examiner did not have the claims folder or complete service 
medical records for review.  The veteran's attorney states 
that the examination therefore was not in compliance with 38 
C.F.R. § 4.130 and 38 C.F.R. § 4.1.  First, the Board notes 
that Part 4 of 38 C.F.R. is the schedule for rating 
disabilities.  In other words, Part 4 is applicable where 
service connection has already been granted, which is not the 
situation in this case.  Second, the VA General Counsel (GC) 
has held that, contrary to the appellant's argument, "section 
4.1 does not require that the history be obtained from the 
examiner's review of prior medical records as opposed to the 
oral report of the person examined or summaries provided by 
the rating board requesting the examination."  VAOPGCPREC 20-
95, page 2 (1995).  Regardless, at most, this contention is 
essentially an alleged failure on the part of VA to fulfill 
its duty to assist, and as such it cannot be the basis for a 
CUE claim.  

Hence, the veteran's allegations amount to no more than a 
disagreement with how the RO weighed or evaluated the facts 
in the June 1990 adjudication and an alleged failure on the 
part of VA to fulfill its duty to assist which, as a matter 
of law, are insufficient to give rise to a valid claim of 
CUE; or.  See Eddy, supra. His claim of CUE must therefore be 
dismissed as legally insufficient.  Simmons, supra.  


ORDER

The appellant's claim that the VA rating decision entered in 
June 1990 was clearly and unmistakably erroneous in failing 
to grant service connection for a psychiatric disorder is 
legally insufficient; the appeal of this claim must therefore 
be dismissed.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



